Title: From Thomas Jefferson to Thomas J. O’Flaherty, 9 August 1824
From: Jefferson, Thomas
To: O’Flaherty, Thomas J.


Sir
Monticello
Aug. 9. 24.
Engaged in a task for our University which could not be deferred, I am late in answering your favor of July 20. turning to my former letter to you, I find that on the reciept of the specimens of Greek, Latin, French, and English, which you were then so kind as to send me, the opinion I expressed was that they furnished testimonials of your familiarity with the languages in which they were written. those now recieved confirm the same opinion. altho’ I read those languages, I have no pretension to any great critical knolege of the merits of style in them. I can only repeat therefore the same opinion, our acquaintance not being beyond the limits of those two communications; and with this repetition I must pray you to accept the assurance of my best wishes and respectful considerationTh: Jefferson